On remand, the district court made the following
                   determinations:
                               Plaintiff failed to demonstrate good faith or the
                               exercise of due diligence regarding the filing of a
                               substitution of attorney [sic]. Furthermore,
                               Plaintiff failed to demonstrate a reasonable basis
                               for the Court to extend the time period for filing a
                               motion to substitute beyond the 90-day, limit
                               NRCP 25(a)(1) imposes following a suggestion of
                               death, and Plaintiff failed to demonstrate the
                               nonmoving party would not suffer prejudice by an
                               enlargement of the specified time.
                   Based on these determinations, the district court concluded that excusable
                   neglect had not been established and again dismissed appellant's case for
                   failure to file a motion to substitute within NRCP 25(a)(1)'s time frame.
                               Appellant contends that the district court did not make any
                   factual findings but instead simply concluded summarily that the four
                   Moseley factors were not satisfied.' We agree. Similar to the first appeal
                   in this case, the district court's order does not articulate a factual basis for
                   its conclusion that appellant had not established excusable neglect.         Cf.
                   Jitnan v. Oliver, 127 Nev., Adv. Op. 35, 254 P.3d 623, 629 (2011) ("Without
                   an explanation of the reasons or bases for a district court's decision,
                   meaningful appellate review. . . is hampered because we are left to mere
                   speculation."). Accordingly, we




                         'We have not considered appellant's arguments that were not first
                   raised in district court. See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52,
                   623 P.2d 981, 983 (1981).




SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A (41004
                                    ORDER the judgment of the district court VACATED AND
                    REMAND this matter to the district court for proceedings consistent with
                    this order. 2




                                                                                              J.




                    cc:    Chief Judge, The Eighth Judicial District Court
                           Hon. Douglas Smith, District Judge
                           Persi J. Mishel, Settlement Judge
                           Richard Harris Law Firm
                           Nikolas L. Mastrangelo
                           Moran Brandon Bendavid Moran
                           Eighth District Court Clerk




                           20n remand, we instruct the district court clerk to reassign this case
                    to a different department.




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    e(fe